Menear v Kwik Fill (2018 NY Slip Op 06397)





Menear v Kwik Fill


2018 NY Slip Op 06397


Decided on September 28, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 28, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, DEJOSEPH, NEMOYER, AND TROUTMAN, JJ.


1001 CA 18-00273

[*1]TRUDY MENEAR AND CHARLES MENEAR, PLAINTIFFS-RESPONDENTS,
vKWIK FILL, ET AL., DEFENDANTS, MOTOR COACH INDUSTRIES, INC., MOTOR COACH INDUSTRIES INTERNATIONAL, INC., AND MOTOR COACH INDUSTRIES, LTD., DEFENDANTS-APPELLANTS. 


GOLDBERG SEGALLA LLP, SYRACUSE (MOLLY M. RYAN OF COUNSEL), AND HARTLINE, DACUS, BARGER, DREYER, LLP, DALLAS, TEXAS, FOR DEFENDANTS-APPELLANTS.
BOTTAR LEONE, PLLC, SYRACUSE (AARON J. RYDER OF COUNSEL), FOR PLAINTIFFS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Onondaga County (Gregory R. Gilbert, J.), entered October 31, 2017. The order, among other things, granted in part plaintiffs' motion for a protective order. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on May 1, 2018,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: September 28, 2018
Mark W. Bennett
Clerk of the Court